Title: To Thomas Jefferson from Albert Gallatin, 4 November 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Nov. 4. 1807
                        
                        I send for your consideration & animadversion my annual report. The loose sheets in my hand writing
                            immediately follow the part wh. is transcribed. 
                  Respectfully Your obet. Sert.
                        
                            Albert Gallatin
                            
                        
                    